Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    55
    629
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki, Yakugaku Zasshi (1934)54, 561-6, Abstracts 101-4.
Suzuki teaches crystalline hydrogen chloride salt of formula I: The method of purification of stemonine (I) and stemonidine (II) has been improved on the basis of the observation that their HCl salts are sol. in the amorphous state in AcMe, but are insoluble in the crystalline Form. This reference thus teaches Cas Reg.No. 1089710-78-0  
Claim(s) 1, 2, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata, Agricultural and Biological Chemistry (1978), 42(2), 457-63.

Page 461 column B 
    PNG
    media_image2.png
    23
    226
    media_image2.png
    Greyscale


Note: Not escaping the scrutiny of this Examiner is the stereochemical issues.  Applicant needs to place it on record, how the compounds of the above cited references (plural) correlate (or do not correlate) with the claimed compounds.  For brief discussion of the stereochemical issues, see Bardaji, Org. Lett., Vol. 14, No. 18, 2012, 4854-4857. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of But, US 20070060564, Sakata, Agricultural and Biological Chemistry (1978), 42(2), 457-63 and Wiedmann, Asian journal of pharmaceutical sciences 11 (2016) 722–734.
But teaches that a stemospironine salt of Formula 1, wherein HX is hydrogen chloride (a compound having the base structure I i.e., Stemospironine, forming a pharmaceutically acceptable salt with HCI; paragraphs (0009], (0012], [0015], [0030], (0046]; claims 2-3).  Thus as found in But [0030] penultimate sentence, making salts of 
The difference with respect to limitations of claims 3-13 is in the recited physical properties of the salts which are inherent properties.  Ascertaining physical properties such as melting point or x-ray diffraction pattern of the formed salts is routine laboratory practice.  For example see Lin, US 20030229071 working examples.   Further, making salts of previously known (free base) compounds are within the routine practice of one of skill in the art of pharmaceutical art in order to make more water soluble versions, because for example, Wiedmann states column A, page 722 that salts readily undergo crystallization, and the resulting material facilitates subsequent processing. Wiedmann also teaches the possibilities with respect to why and what as to the choice of HX of instant claims. 
Therefore, there is nothing unobvious in these claims.  

Note: Attempts were made to reach Attorney of record to explore compact prosecution.  Attorney did not return telephone calls. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIZAL S CHANDRAKUMAR/
Primary Examiner, Art Unit 1625